DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1 and 11 each recite the subject matters of: a first, second and third semiconductor patterns, wherein the third semiconductor pattern including a first region disposed adjacent to the first semiconductor pattern and a second region disposed between the first region and the second semiconductor pattern, wherein a first gate line crossing the first region: and a second gate line crossing the second region. But, they each fail to clarify:
whether or not the first and second gate lines definitely control a same basic single active device (such as a thyristor, and/or a gate-controlled diode, and/or a positive feedback FET), or control two individual basic gate controlled active devices (such as two field effect transistors); and/or 
whether the first, second and third semiconductor patterns are definitely contiguous to each other, or separated from each other; and/or
whether the first, second and third semiconductor patterns are definitely formed from different portions of a same semiconductor layer, or from different semiconductor layers; and/or whether the first, second and third semiconductor patterns are definitely arranged vertically or horizontally on the substrate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 9-10, insofar as being in compliance with 35b USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0330623).
Kim disclose a semiconductor device (Figs. 1, and/or 7-18; a memory device) comprising: a first conductive line (one of BL and SL);  a second conductive line (the other of BL and SL) spaced apart from the first conductive line; a semiconductor pattern (110; Si) disposed between the first conductive line and the second conductive line, the semiconductor pattern including: a first semiconductor pattern (112; n) disposed adjacent to the first conductive line, the first semiconductor pattern having first-conductivity-type impurities; a second semiconductor pattern (116; p) disposed adjacent to the second conductive line, the second semiconductor pattern having second-conductivity-type impurities that are different from the first-conductivity-type impurities; and
a third semiconductor pattern disposed between the first semiconductor pattern and the second semiconductor pattern, the third semiconductor pattern including a first region (a lower portion of 114) disposed adjacent to the first semiconductor pattern and a second region an upper portion of 114) disposed between the first region and the second semiconductor pattern, wherein at least one of the first region and the second region comprises an intrinsic semiconductor layer,
a first gate line (Gate2/WL2) crossing the first region: and a second gate line (Gate 1/WL1) crossing the second region.
Regarding claims 7 and 10, in addition to what have discussed above, it is further noted that the above lower portion of 114 naturally includes a bottom portion as an additional portion, and/or the region 112 in the above device naturally includes a top portion as an additional portion; and each of such additional portions is naturally readable as the recited third region.

Claim 1, insofar as being in compliance with 35b USC 112, is further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim’077  (US 2020/0075077).
Kim’077 disclose a semiconductor device (Fig. 1A), comprising: a first conductive line (BL);  a second conductive line (SL) spaced apart from the first conductive line; a semiconductor pattern (110 and 120) disposed between the first conductive line and the second conductive line, the semiconductor pattern including: a first semiconductor pattern (114; p) disposed adjacent to the first conductive line, the first semiconductor pattern having first-conductivity-type impurities; a second semiconductor pattern (121; n) disposed adjacent to the second conductive line, the second semiconductor pattern having second-conductivity-type impurities that are different from the first-conductivity-type impurities; and
a third semiconductor pattern disposed between the first semiconductor pattern and the second semiconductor pattern, the third semiconductor pattern including a first region (112; i) disposed adjacent to the first semiconductor pattern and a second region (122) disposed between the first region and the second semiconductor pattern, wherein at least one of the first region and the second region comprises an intrinsic semiconductor layer,
a first gate line (WL1) crossing the first region: and a second gate line (WL1) crossing the second region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 4, 8 and 11-15, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
The disclosure of Kim is discussed as applied to claims 1-2, 5-7 and 9-10 above.
Kim does not more expressly disclose the features that one of the above first and second regions can be a lightly doped n- or p-type region (as what is recited in claims 3 and 4); and/or that the memory device can further include a selection gate/transistor structure (as what is recited in claims 8 and 14); and/or that the memory device can be 3D device the gate lines being vertically oriented. 
However, it is noted that each of such features are well known in the art respectively for forming a lightly doped channel region with desired threshold and/or device operation condition, for forming a memory cell structure with desired and/or required selection capability, and for forming a desired 3D memory device structure with desirably increased memory capacity.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate each and/or all of such art-well-known features into the device of Kim, so that a memory device would be obtained with desired threshold and/or device operation condition, and/or with desired and/or required memory cell selection capability, and/or with desirably increased memory capacity.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference C is cited as being related to a 3D memory device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898